An unpublished opinion of the North Carolina Court of Appeals does not constitute controlling
legal authority. Citation is disfavored, but may be permitted in accordance with the provisions
of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.

                                   NO. COA14-661
                          NORTH CAROLINA COURT OF APPEALS

                                 Filed:      7 April 2015


DANIEL VAN ANTWERP,
     Plaintiff

       v.                                          Pitt County
                                                   No. 12 CVD 596
EMILY BILOBRAN,
     Defendant


      Appeal by plaintiff from order entered 4 September 2013 by

Judge Joseph A. Blick, Jr. in Pitt County District Court.                           Heard

in the Court of Appeals 4 November 2014.


      W. Gregory Duke, for plaintiff-appellant.

      Teresa DeLoatch Bryant, for defendant-appellee.


      CALABRIA, Judge.


      Plaintiff Daniel Van Antwerp (“plaintiff”) appeals from an

amended order entered 4 September 2013 that supersedes and replaces

the order entered on 12 August 2013                     granting Emily Bilobran

(“defendant”) (collectively with plaintiff, “the parties”) primary

physical custody of the parties’ minor child.                    Although defendant

resides in North Carolina and plaintiff resides in Maryland, the
                                -2-
parties share joint legal custody. Plaintiff was awarded secondary

physical custody and visitation.           We affirm.

                              I. Background

       The parties have known each other since they were teenagers.

After the parties discovered defendant was pregnant with the minor

child (“Jason”)1, they planned to get married, but never did.               The

parties are the biological parents of Jason, born in April 2009.

Plaintiff was present for Jason’s birth, and although the parties

previously separated, they resided together until October 2011,

when   they   finally    separated.        Arguments    between   the   parties

resulted in physical altercations, cross-warrants, and a domestic

violence protective order (“DVPO”)2.               The DVPO and both cross-

warrants were eventually dismissed.

       On 5 March 2012, plaintiff filed a complaint and later an

amendment     to   his   complaint    in    Pitt    County   District   Court,

requesting that the court grant the parties joint legal and

physical custody of Jason.       After defendant filed an answer and

counterclaim on 11 October 2012, the trial court entered an order

granting the parties temporary joint legal custody, with defendant

having primary physical custody and plaintiff having secondary


1
  A pseudonym used to protect the identity of the juvenile and for
ease of reading.
2
  Neither the DVPO nor the cross-warrants are included in the
record on appeal.
                               -3-
physical custody, and delineated the terms of visitation.

     After a hearing, the trial court entered an order on 13 August

2013 regarding permanent child custody that was amended on 4

September 2013. The amended order superseded and replaced the 13

August 2013 order. The trial court made several findings regarding

the parties’ contentious relationship as well as their differing

parenting techniques and lack of co-parenting.                   The trial court

also found that both parties had medical issues and past legal

issues:     plaintiff had felony weapons violations while he was a

student    at    Calvin   College    in   Michigan,      while    defendant    was

previously charged with possession of marijuana and shoplifting.

The trial court concluded that both parties were fit and proper

persons to have the general care, custody, and control of Jason,

and that Jason’s best interests would be served if the parties

were granted joint legal custody.            The trial court granted the

parties permanent joint legal custody of Jason, with defendant

having primary physical custody and plaintiff exercising secondary

physical    custody.       The    trial   court   also    ordered    a    detailed

visitation schedule, since defendant resides in Greenville, North

Carolina,       and   plaintiff   resides    in   Severna    Park,       Maryland.

Plaintiff appeals.

     On appeal, plaintiff argues that several of the trial court’s

findings of fact are unsupported by competent evidence, and that
                                -4-
the trial court abused its discretion in granting defendant primary

physical custody.   We disagree.

                       II. Standard of Review

     “In a child custody case, the trial court’s findings of fact

are conclusive on appeal if supported by substantial evidence,

even if there is sufficient evidence to support contrary findings.

Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”    Carpenter

v. Carpenter, ___ N.C. App. ___, ___, 737 S.E.2d 783, 785 (2013)

(citation omitted).    “Whether those findings of fact support the

trial court’s conclusions of law is reviewable de novo.”        Id.

“Absent an abuse of discretion, the trial court’s decision in

matters of child custody should not be upset on appeal.”   Everette

v. Collins, 176 N.C. App. 168, 171, 625 S.E.2d 796, 798 (2006).

                 III. Challenged Findings of Fact

     As an initial matter, the trial court’s recording equipment

malfunctioned at the hearing during defendant’s testimony.     Both

parties submitted their proposed narration of the evidence that

was lost.   The trial court reviewed the narrations and settled the

record in accordance with its own narration pursuant to Rule 11.

See N.C.R. App. P. 11(c) (“The functions of the judge in the

settlement of the record on appeal are to . . . settle narrations

of proceedings[.]”).     Plaintiff argues that the trial court’s
                              -5-
narration of defendant’s testimony contains many inaccuracies.

Specifically, plaintiff contends that the trial court “accepted

much of what Defendant testified to notwithstanding her multiple

misrepresentations of fact[.]”              However, plaintiff’s argument

apparently challenges the truthfulness of defendant’s testimony

rather     than    the    accuracy    of   the   trial    court’s    narration.

Additionally, plaintiff provides no authority to this Court to

support his argument.        Therefore, any argument plaintiff presents

regarding    the    narration    of    defendant’s       testimony   is   deemed

abandoned.    See N.C.R. App. P. 28(b)(6) (“Issues not presented in

a party’s brief, or in support of which no reason or argument is

stated, will be taken as abandoned.”).

      Plaintiff argues that the trial court made several findings

of fact that are unsupported by competent evidence in the record.

Plaintiff first contends that the trial court erred in finding of

fact number 8, finding that he quit high school halfway through

his junior year and completed his high school education through

the   University     of    Nebraska    Independent       High   School    Studies

program.     However, plaintiff testified on cross-examination that

he was enrolled in a high school in Maryland until halfway through

his junior year, when he left that school to participate in several

“mission trips,” including one in which he served on medical health

teams in Lima, Peru.         The trial court also found that plaintiff
                             -6-
completed his high school education through the University of

Nebraska    Independent     High     School      Studies      program,   which     is

undisputed.      Therefore, this finding is supported by competent

evidence.

       Another finding that plaintiff contends is unsupported by the

evidence    is   finding     of    fact     15B,      that    “Plaintiff’s      exact

whereabouts      [were]     kept     hidden        from      the    Defendant     for

approximately     a   month”      when    he    travelled      to   California     is

unsupported by the evidence.             Defendant testified at the hearing

that plaintiff called her during a layover while travelling to

California.      However, plaintiff concedes that friend Hilary Rose

Keil    testified     at   the    hearing      that    defendant     made    several

unsuccessful attempts to contact plaintiff after he left, and did

not know plaintiff was in California until one month                           later.

Therefore, this finding is supported by the evidence.

       Plaintiff also challenges finding of fact number 15K, which

states that his “patent and utter disregard for what appears to be

well-grounded     fears    and    concerns      of    the    Defendant   border    on

irresponsibility       inconsistent         with      co-parenting”      and     that

plaintiff left live rounds of ammunition within Jason’s reach.

Defendant testified to her concerns regarding plaintiff’s use and

carrying of loaded firearms around Jason.                 Specifically, defendant

testified that she was concerned when plaintiff carried Jason
                               -7-
directly above the holstered firearm on plaintiff’s hip, and that

there had been instances when she witnessed Jason playing with

partially disassembled firearms.   According to defendant, when she

addressed her concerns with plaintiff, plaintiff responded that

his child had a right to play with guns.    Plaintiff also concedes

that defendant presented evidence that she returned home on one

occasion to find Jason chewing on a bullet.           The trial court

recognized plaintiff’s “right to bear arms as guaranteed by both

the Constitutions of the United States and the State of North

Carolina,” but ultimately found that plaintiff’s disregard for

defendant’s concerns and lack of compromise was inconsistent with

co-parenting.   While this particular finding focuses on the point

of contention between the parties regarding plaintiff’s firearms,

other uncontested findings also indicate that the parties face

serious   issues   with   co-parenting,   including    findings   that

plaintiff was not supportive when defendant was breastfeeding

Jason, and that the parties disagreed regarding Jason’s care and

maintenance and proper disciplinary techniques.       Therefore, this

finding is supported by competent evidence.

     Plaintiff finally contends that the trial court’s finding of

fact number 16 regarding the lack of communication between the

parties is not only unsupported by the evidence, but erroneous

because communication was prohibited while there was a DVPO in
                                -8-
place.   Plaintiff testified at the hearing that he did not respond

to defendant’s numerous telephone calls and messages while the

DVPO was in effect.     However, plaintiff fails to consider that the

trial court heard evidence regarding the parties’ communication

both before and after the October 2011 incident that resulted in

the DVPO, including defendant’s testimony that she had great

difficulty communicating with plaintiff regarding Jason’s medical

expenses.     Plaintiff    also concedes that           he failed to return

defendant’s attempts to contact him on at least two separate

occasions when he was either working or travelling outside the

United States.   Therefore, this finding is also supported by the

evidence.

     Although    plaintiff      contends       otherwise,        the     extensive

testimony   presented     by   both    parties     at   the    hearing    provides

substantial   evidence     supporting        the   trial      court’s    findings.

Plaintiff does not contest any other findings of fact; therefore

the remaining findings are conclusive on appeal.                 Carpenter, ___

N.C. App. at ___, 737 S.E.2d at 785 (citation omitted).

                         IV. Abuse of Discretion

     Plaintiff   also     argues      that   the   trial      court     abused   its

discretion in granting plaintiff primary physical custody.                       We

disagree.
                               -9-
      In child custody actions, the trial court “shall award the

custody of such child to such person . . . as will best promote

the interest and welfare of the child.”     N.C. Gen. Stat. § 50-13.2

(a) (2013).   “When the trial court finds that both parties are fit

and proper to have custody, but determines that it is in the best

interest of the child for one parent to have primary physical

custody . . . such determination will be upheld if it is supported

by competent evidence.”   Hall v. Hall, 188 N.C. App. 527, 530, 655
S.E.2d 901, 904 (2008).

      In the instant case, Jason has lived in North Carolina with

defendant for his entire life.      After making extensive findings

based upon the evidence presented at the hearing, many of which

are undisputed on appeal, the trial court concluded that “[b]oth

parties are fit and proper persons to have the general care,

custody and control of the minor child.”      The trial court further

concluded that Jason’s best interests “will be served if the

parties are granted joint legal custody of the minor child, with

the   Defendant   exercising[]   primary   physical   custody   and   the

Plaintiff exercising secondary custody and visitation[.]”

      Plaintiff’s argument appears to be a “request that we reweigh

the evidence and reach a different conclusion on the facts than

that deemed appropriate by the trial court.”     Dixon v. Gordon, ___

N.C. App. ___, ___, 734 S.E.2d 299, 304 (2012) (citation omitted).
                             -10-
“Accordingly, we are simply not permitted to act in accordance

with   [plaintiff’s]     request   under    the   applicable    standard   of

review.”     Id. (citation and quotation marks omitted).            Therefore,

we hold that the trial court did not abuse its discretion in

awarding the parties joint legal custody and granting defendant

primary physical custody of Jason.

                               V. Conclusion

       The   trial   court’s   findings    were   supported    by   competent

evidence.     We decline to reweigh the evidence, and find that the

trial court did not abuse its discretion in awarding the parties

joint legal custody, granting defendant primary physical custody,

and granting plaintiff secondary custody and visitation of the

parties’ minor child.     Therefore, we affirm the order of the trial

court.

       Affirmed.

       Judges STROUD and McCULLOUGH concur.

       Report per Rule 30(e).